                        Case 5:19-cv-00103-LGW-BWC Document 25 Filed 01/04/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                   Southern District of Georgia
                  AHMED KHALIFA,

                                Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     CV519-103
                                              V.                                 CASE NUMBER:
                  TRACY JOHNS,

                                Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of the Court entered this 4th day of January 2021, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the opinion of the Court. Therefore,

                    Petitioner's 28 U.S.C. § 2241 petition is DISMISSED without prejudice for failure to follow a Court

                    Order, Respondent's motion to dismiss is DENIED as moot, and Petitioner is DENIED in forma

                    pauperis status on appeal. This case stands CLOSED.




           Approved by: ________________________________
                        HON. LISA GODBEY WOOD, JUDGE
                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA

              January 4, 2021                                                  John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
